United States Court of Appeals
                     For the First Circuit


No. 15-2460

                         MICHAEL MCCUE,

                      Plaintiff, Appellee,

                               v.

     CITY OF BANGOR, MAINE; OFFICER KIM DONNELL; OFFICER WADE
 BETTERS; OFFICER JOSHUA KUHN; OFFICER DAVID FARRAR; AND OFFICER
                         CHRIS BLANCHARD,

                     Defendants, Appellants.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

          [Hon. George Z. Singal, U.S. District Judge]


                             Before

                   Lynch, Lipez, and Thompson,
                         Circuit Judges.


     Frederick F. Costlow, with whom Heidi J. Hart, Frederick J.
Badger, and Richardson, Whitman, Large & Badger were on brief, for
appellants.
     David J. Van Dyke, with whom Lynch & Van Dyke, P.A. was on
brief, for appellee.


                       September 26, 2016
             LYNCH, Circuit Judge.             Michael McCue, the father of

Phillip McCue ("McCue") and the personal representative of McCue's

estate, brought this 42 U.S.C. § 1983 action after McCue's tragic

death resulting from his encounter with the five Bangor police

officers named as defendants.            On the night of their encounter,

the officers sought to take McCue into protective custody due to

his erratic behavior believed to be caused by ingestion of bath

salts.      In an attempt to restrain McCue, who initially resisted,

the officers placed McCue in a face-down, prone position for a

disputed period of minutes while two officers exerted weight on

his back and shoulders.             McCue was declared dead shortly after

this intervention.         An expert witness for the plaintiff attributed

the likely cause of death to prolonged restraint in the prone

position "under the weight of multiple officers, in the face of a

hypermetabolic state of excited delirium."

             The plaintiff brought suit against the City of Bangor

and the five officers in their individual and official capacities.

The    plaintiff         asserted    violations    of    his    son's    federal

constitutional rights, as well as various state law tort claims.

The district court granted the defendants' summary judgment motion

on    the   basis   of    qualified   immunity    on    all   claims,   with   two

exceptions: it denied the five officers' claims of qualified

immunity as to the alleged use of excessive force after McCue

ceased resisting and also denied immunity under the Maine Tort


                                       - 2 -
Claims Act ("MTCA"), Me. Stat. tit. 14, §§ 8101-8118, as to the

assault and battery claim.      The court denied summary judgment on

these issues because it found, following a magistrate judge's

recommendation, that there remained material disputed issues of

fact as to these claims.

            The defendants appeal, arguing that they are entitled to

pretrial qualified immunity on these remaining claims of excessive

force and assault and battery.     The plaintiff counters that we do

not have jurisdiction over the defendants' interlocutory appeal,

as there are material factual issues in dispute about the time at

which McCue ceased resisting and the degree of force the officers

continued to use against him after that point.     We agree with the

plaintiff    that   we   lack   appellate   jurisdiction   over   this

interlocutory appeal under Johnson v. Jones, 515 U.S. 304 (1995).

We dismiss the appeal.

                                  I.

            "We have jurisdiction over an interlocutory appeal of a

denial of summary judgment on qualified immunity only insofar as

the appeal rests on legal, rather than factual grounds."      Cady v.

Walsh, 753 F.3d 348, 350 (1st Cir. 2014) (citing Johnson, 515 U.S.

at 313).    We thus summarize the facts in the light most favorable

to the nonmoving party, the plaintiff.      The record also contains

video footage of a portion of McCue's encounter with the defendants




                                 - 3 -
through the "Car 22 video."1       As the Supreme Court has instructed

us to independently watch and take into account such footage in

assessing the credibility of each party's version of the facts,

Scott v. Harris, 550 U.S. 372, 378, 380–81 (2007), we intersperse

our observations of the footage where appropriate.

            On September 12, 2012, McCue was in the common area of

an apartment building located at 18 First Street in Bangor, Maine.

Witnesses   described   him   as   "ranting   and   raving,   yelling    and

screaming, and stomping and kicking at doors."          Fearing that the

building manager, who had gone to investigate the situation, was

in danger, a resident of the building called the Bangor Police

Department.   Officer Kimberly Donnell responded to the call.           Upon

her arrival, Donnell met with the caller, who led her to the second

floor of the apartment building.       When Donnell reached the second

floor, McCue "screamed something and then jumped over a banister

in the third floor hallway and landed approximately eight feet

below on the stairway that led to the second floor."           McCue then

put his shoulder or elbow through the stairway wall and created a

hole "a little larger than a softball."             He also threw a beer

bottle in Donnell's direction and screamed an obscenity before

running past Donnell and leaving the building.



     1    There is a less helpful video from Car 15, which we have
watched. But it does not add any facts of note to those gleaned
from the Car 22 video, as described later.


                                   - 4 -
          Donnell called for backup, and Officer Wade Betters

responded to her request.   The two followed McCue in a police car

and attempted to speak to him upon making contact with him at a

nearby fire station.   McCue began pacing and continued yelling, so

the officers issued a disorderly conduct warning, as well as a

warning to stay out of the roadway.     After asking Officer Ryan

Jones (who is not a defendant in this suit) to monitor McCue,

Donnell and Betters returned to 18 First Street to obtain more

information.   There, they learned that McCue was a bath salts user

and that he might have used bath salts that evening.   Upon leaving

the building, the officers again encountered McCue, who had fled

from Jones.    McCue yelled, hurled profanities at Donnell and

Betters, gestured to them, and challenged them to chase him.

          Based on McCue's behavior and pursuant to the Bangor

Police Department's policy, entitled "Response to Mental Illness

and Involuntary Commitment," Betters decided that McCue should be

taken into protective custody for a professional evaluation. Under

the relevant policy, an officer is required to take an individual

into protective custody when the "officer has reasonable grounds

to believe that [the individual] seems mentally ill and presents

a threat of immediate and substantial physical harm to himself or

third persons."     The policy defines "threat of imminent and

substantial physical harm" to encompass a "reasonably foreseeable

risk of harm to someone -- including the person experiencing a


                               - 5 -
mental health crisis -- of serious self-injury, violent behavior

or placing others in reasonable fear of serious physical harm,

and/or impairment to such an extent that a person is unable to

avoid harm or protect themselves from harm."                 If an officer

determines    that   an   individual   must    be   taken   into   protective

custody, the officer must bring that person to a hospital for

professional evaluation.

             Officers Christopher Blanchard, David Farrar, and Joshua

Kuhn, all defendants, heard Betters report that McCue should be

taken into protective custody.          Farrar and Kuhn located McCue

running in the roadway.        They left their cruiser to speak with

him, but McCue "either responded unintelligibly or snarled at the

officers" before running off again.         In the process, McCue darted

into the road, on Main Street, in front of Jones's vehicle.

Betters   and    Kuhn,    driving   separate    vehicles,    unsuccessfully

attempted to box McCue in and prevent him from running into traffic

again.    Farrar and Kuhn subsequently pursued McCue on foot and

apprehended him when he tripped and fell on Main Street.                McCue

was on the ground on his stomach when Farrar and Kuhn reached him.

A Bangor Fire Department fire engine pulled across Main Street and

parked there to block off traffic.          In the fire engine were three

paramedics and one emergency medical technician.            Other emergency

personnel from the Bangor Fire Department were also standing

nearby.


                                    - 6 -
           Kuhn initially placed his chest on McCue's shoulder and

asked McCue to give up his hands, but McCue refused.            Even after

Kuhn placed his finger on a pressure point under McCue's nose to

gain pain compliance and even after Farrar struck McCue a few times

on his arms, McCue refused to comply and kept his hands underneath

his body. McCue swore at the officers and threatened to kill them.

Only after Donnell arrived on the scene and tased McCue did McCue

give his hands up.        That enabled the officers to handcuff his

arms behind his back.

           After securing McCue's arms, the officers turned their

efforts toward securing his legs.          By this point, both Blanchard

and Betters had arrived on the scene.          Donnell placed herself on

McCue's legs because McCue continued to kick, resist, growl, swear,

and make "unintelligible exclamations" at the officers.            The Car

22 video from Blanchard's vehicle captures this behavior.                 The

parties agree that the Car 22 video footage begins at some point

after McCue was first held to the ground.           Indeed, when Car 22

arrived on the scene, three officers were already attempting to

restrain McCue, with Donnell already holding down his legs.

           The Car 22 video, from 2:18 to 2:22, captures McCue

kicking   his   legs,   flailing   his   upper   body,   and   shouting    an

expletive at the officers.     After that point, between two and five

officers continued to hold McCue down.           Upon viewing the video,

the magistrate judge observed that "[t]wo officers [Kuhn and


                                   - 7 -
Farrar] applied what could be viewed as significant weight to Mr.

McCue's shoulders and neck for a period of time, perhaps as much

as four to five minutes, while other officers attempted to secure

his feet."     On our own viewing of the video, we agree with the

magistrate    judge's   observation.     Specifically,   after   McCue's

outburst around 2:20, the Car 22 video depicts one officer placing

his knee on McCue's neck while another sits on his back.            The

officer's knee remains on McCue's neck even after McCue twice

shouts in distress that the officers are hurting his neck, from

around 2:26 to 2:32 of the video.      Around 2:47, McCue again shouts

something unintelligible about his neck.

             Following the 2:20 outburst, although McCue continues to

growl and mutter intermittently until around 5:30 of the video, he

does not seem to kick or flail as noticeably as he did at the 2:20

mark. It is difficult, if not impossible, to tell from the footage

whether and how much McCue continued to resist, and how much

pressure the officers exerted on his upper body.

             As Blanchard attended to McCue's legs, his hand became

trapped between McCue's ankles, and Blanchard sustained a serious

hand injury.     Blanchard rapidly punched McCue's leg ten times to

free his hand.    Blanchard and Donnell then successfully restrained

McCue's ankles with flex cuffs, after which the officers tied

together the ankle and wrist cuffs -- in a position known as a

five-point restraint or "hog tie" -- using a dog leash retrieved


                                 - 8 -
from a police vehicle.    At some point after McCue's wrists and

ankles were restrained but before he was placed in a five-point

restraint, Blanchard punched McCue in his lower back, buttocks, or

thigh region.   It is undisputed that the officers placed McCue in

the five-point restraint to "restrain and control him in order to

transport him to the hospital for an evaluation."       Between the

time period when the officers secured the ankles (around 5:30 of

the video) and when they completed the hog tie (around 7:05), at

least two large officers continued to exert pressure on McCue's

neck and upper body, sometimes kneeling and sitting on his back.

By the time the officers lifted McCue from the ground, at 7:08,

his body was limp and he "could have been unconscious."

          At some point after lifting McCue off the ground and

transporting him to a police vehicle a few yards away, the officers

observed that McCue was unresponsive.    One officer exclaims around

7:25 of the Car 22 video that McCue "might not be conscious right

now."   Seconds later, the Car 22 video captures an officer's

statement that McCue is in a state of "excited delirium."     Then,

an officer comments that "the last thing we need is for him to die

from excited delirium in the back of the car."     Another video --

the Car 15 video, shot from Betters's vehicle -- was visually

obstructed by the parked fire truck but clearly picked up the audio

of the officers' conversation.    It also confirms these statements

regarding excited delirium.


                                 - 9 -
             During or immediately after making these statements, the

officers called for medical assistance, and two firemen from the

parked fire truck, as well as other emergency responders, arrived

shortly thereafter.       They were unable to resuscitate McCue.           One

of the plaintiff's expert witnesses attributed the likely cause of

death to "prolonged prone restraint under the weight of multiple

officers,    in    the   face   of   a   hypermetabolic   state   of    excited

delirium."        The witness elaborated that "McCue's inability to

hyperventilate and compensate for metabolic acidosis in his state

of excited delirium led to his cardiopulmonary arrest."

             Most of the officers were trained at the Maine Criminal

Justice Academy, which provided limited information about the risk

of positional asphyxia resulting from prone restraint.                 Officers

were instructed that, after arrest, suspects should be placed in

a seated position, not in a face-down position on their stomachs,

in the police vehicle.          Blanchard, who was trained at the police

academy in Vermont and also received military police training with

the United States Army, had been taught that a suspect who has

been in a five-point restraint for an extended period of time

should be monitored for signs of asphyxia.          No officer was advised

against placing weight on the upper back or shoulders of a prone

suspect.




                                     - 10 -
                                    II.

          On July 15, 2014, the plaintiff filed his First Amended

Complaint in the District of Maine and named as defendants the

City of Bangor and the five officers in their individual and

official capacities.       The complaint raised claims under § 1983

that the defendants had lacked probable cause to seize McCue, that

they had used excessive force against McCue throughout their

encounter, and that they had been deliberately indifferent to

McCue's medical needs.       The complaint also alleged various state

law tort claims: assault and battery, wrongful death, negligent or

intentional   infliction     of   emotional   distress,   and    respondeat

superior and vicarious liability. The defendants moved for summary

judgment on the basis of qualified immunity for the § 1983 claims

and immunity under the MTCA for the corresponding state law claims.

          On September 22, 2015, the magistrate judge issued a

Recommended Decision granting in part and denying in part the

defendants' motion.    The recommendation concluded that the entire

§ 1983 claim against the City of Bangor should be adjudicated in

the City's favor. As for the individual defendants, the magistrate

judge recommended granting summary judgment in their favor on the

§ 1983 claims based on probable cause and deliberate indifference

toward   McCue's   medical    needs.        The   magistrate    judge   also

recommended summary judgment in favor of the individual defendants

with regard to the § 1983 claim alleging excessive force, except


                                   - 11 -
as to the claim that the officers used excessive force after McCue

had   ceased   resisting.    Correspondingly,      the    magistrate   judge

recommended judgment in favor of the individual defendants on the

state law assault claim, except as to the claim that the officers

used excessive force after McCue had ceased resisting.2

           As to excessive force, the magistrate judge found that

there existed a "genuine issue of material fact as to whether

Defendants used excessive force after Mr. McCue ceased resisting."

McCue, 2015 WL 6848539, at *13.       The magistrate judge emphasized

that, "'[t]aken in the light most favorable to the party asserting

injury,'   the   record   could   support   a   finding   that   Defendants

continued to employ significant force after Mr. McCue ceased

resisting and no longer posed a threat to the officers or himself."

Id. at *9 (alteration in original) (quoting Saucier v. Katz, 533

U.S. 194, 201 (2001), receded from on other grounds by Pearson v.

Callahan, 555 U.S. 223 (2009)).      Furthermore, the magistrate judge

found that these disputed facts were material because, "[a]t the

time of Mr. McCue's apprehension, the law was clearly established

that use of a significant level of force after a subject has ceased




      2   The magistrate judge specified that the Recommended
Decision did "not address any other possible bases for summary
judgment on the state law tort claims . . . or whether Plaintiff
can proceed on an independent claim for emotional distress damages
in this action." McCue v. City of Bangor, No. 1:14-cv-00098-GZS,
2015 WL 6848539, at *13 n.27 (D. Me. Sept. 22, 2015).



                                  - 12 -
resisting violates the Fourth Amendment."               Id. at *10 (citing,

inter alia, Jennings v. Jones, 499 F.3d 2, 20–21 (1st Cir. 2007)).

             After reviewing de novo all of the magistrate judge's

determinations,       the    district    court    adopted    the   Recommended

Decision in full.       This appeal followed.       The only issue before us

is the pretrial denial of qualified immunity as to the plaintiff's

allegation that the officers used excessive force after McCue had

ceased resisting, as well as the corresponding denial of immunity

under the MTCA for the state law assault claim.

                                        III.

A.   Federal Claim and Appellate Jurisdiction

             We generally hear appeals only from final orders and

decisions.      See Cady, 753 F.3d at 358.        "An order denying a motion

for summary judgment is generally not a final decision within the

meaning    of    §    1291   and   is    thus    generally   not   immediately

appealable."      Plumhoff v. Rickard, 134 S. Ct. 2012, 2018 (2014).

But that rule does not apply in certain instances where "the

summary judgment motion is based on a claim of qualified immunity."

Id. at 2019.     Because qualified immunity is "an immunity from suit

rather than a mere defense to liability," id. (quoting Pearson,

555 U.S. at 231), "pretrial orders denying qualified immunity

generally fall within the collateral order doctrine,"                  id.   A

pretrial     denial     of   qualified     immunity    may   be    immediately

appealable in some instances.           Cady, 753 F.3d at 358.


                                    - 13 -
            In Johnson, the Supreme Court limited the circumstances

in which we can hear such interlocutory appeals to those in which

all "material facts are taken as undisputed and the issue on appeal

is one of law."        Mlodzinski v. Lewis, 648 F.3d 24, 27 (1st Cir.

2011).     Accordingly, a "district court's pretrial rejection of a

qualified immunity defense is not immediately appealable to the

extent that it turns on either an issue of fact or an issue

perceived by the trial court to be an issue of fact."               Cady, 753

F.3d at 359 (quoting Stella v. Kelley, 63 F.3d 71, 74 (1st Cir.

1995)); see also Stella, 63 F.3d at 74 ("[A] summary judgment order

which determines that the pretrial record sets forth a genuine

issue of fact, as distinguished from an order that determines

whether certain given facts demonstrate, under clearly established

law,   a   violation    of    some   federally    protected    right,   is   not

reviewable on demand.").

            Johnson and its progeny foreclose assertion of appellate

jurisdiction    over    the    defendants'     interlocutory    appeal.      The

magistrate judge's opinion, fully affirmed by the district court,

denied summary judgment precisely "[b]ecause the record includes

factual disputes regarding Plaintiff's claim that Defendants used

excessive    force   after     Mr.   McCue    allegedly   ceased   resisting."

McCue, 2015 WL 6848539, at *11. In particular, the record contains

facts that, when viewed most favorably to the plaintiff, could

support a finding that McCue stopped resisting at some point during


                                     - 14 -
his encounter with the officers, and that the officers should have

realized that he had stopped resisting, but that the officers

"continued to exert significant force . . . no longer necessary to

subdue Mr. McCue or to reduce the threat that he posed to himself

or others."    Id. at *10.     And they continued to use such force

after McCue told them that they were hurting his neck.          In light

of these remaining factual issues, we cannot assume jurisdiction

over the defendants' interlocutory appeal.

            Maintaining that they do not dispute the facts for the

purposes of their appeal, the defendants argue that we have

appellate    jurisdiction    notwithstanding   the   district    court's

identification of material factual disputes.          They repeatedly

assert that they construe the facts in the light most favorable to

the plaintiff and that even so construed, "the videotape evidence

conclusively establishes that there is at most a timeframe of 66

seconds for which the trial court could have concluded that Mr.

McCue may have stopped resisting arrest and the Defendants may

have continued to apply force."       They further argue that "this

momentary continuance of force" for up to 66 seconds did not

violate McCue's Fourth Amendment right to be free from unreasonable

seizure.    Plaintiff disagrees and says that the record supports a

finding that 4 minutes and 25 seconds is the true period involved.

            As a matter of law, our circuit has assumed interlocutory

appellate jurisdiction where the defendant "accepted as true all


                                 - 15 -
facts    and     inferences       proffered        by    plaintiffs,      and   [where]

defendants argue[d] that even on plaintiffs' best case, they [we]re

entitled to immunity."               Mlodzinski, 648 F.3d at 28.                Even "a

defendant who concedes arguendo the facts found to be disputed is

not barred by Johnson from taking an interlocutory appeal on a

legal    claim    that    the     defendant    is       nevertheless      entitled    to

qualified immunity on facts not controverted."                         Berthiaume v.

Caron,    142    F.3d    12,    15    (1st   Cir.       1998);   accord    Behrens    v.

Pelletier, 516 U.S. 299, 313 (1996).

            But this avenue is not available to the defendants here

because, contrary to their protests, they have not in fact accepted

the version of the facts most favorable to the plaintiff.                         In at

least four different places in their brief, the defendants stress

that,    construing the Car 22 video in the most plaintiff-favorable

light, there was at most 66 seconds in which they might have

continued to apply force after McCue had stopped resisting.                          The

defendants appear to have arrived at this number by misconstruing

a statement of fact by the magistrate judge.                         Explaining why

Blanchard punched McCue's lower back, buttocks, or thigh region

after the officers had secured both his wrists and ankles, the

magistrate judge observed that Blanchard might have done so because

McCue "squeezed" Blanchard's injured hand "extremely hard" or,

alternatively,      in    order      to   "facilitate      bringing    together      Mr.

McCue's ankles and wrists to complete the five-point restraint."


                                          - 16 -
McCue, 2015 WL 6848539, at *4.            The defendants inaccurately

characterize this observation, asserting that the magistrate judge

found that Blanchard could have punched McCue because "McCue was

resisting the Defendants' efforts to put him in a five-point

restraint."    Pinpointing this moment when Blanchard punched McCue

as the last moment in which the magistrate judge found that McCue

had resisted, the defendants count 66 seconds from that point to

the point when McCue is lifted off the ground.

             This insistence on 66 seconds both mischaracterizes the

magistrate judge's statements about the facts and fails to present

those facts in the light most favorable to the plaintiff.        First,

neither reason that the magistrate judge cited to account for

Blanchard's punch (to prevent McCue from squeezing his hand or to

facilitate    the   five-point   restraint)    necessarily   equates   to

resistance by McCue.    At this point, McCue's wrists and ankles had

already been cuffed, thus minimizing his range of movements and

the danger that he posed to his own and others' safety.          Simply

put, there is no indication in the Recommended Decision that the

hand squeeze should be construed as continued resistance, much

less   resistance   justifying   the   force   used.   The   defendants'

inference as such, of course, also demonstrates their failure to

accept the version of facts most favorable to the plaintiff.

             Second, our independent assessment of the Car 22 video,

construed in the light most favorable to the plaintiff, discredits


                                 - 17 -
the defendants' 66-seconds theory.      See Scott, 550 U.S. at 380–81

(using video evidence to discredit plaintiff's version of facts

and to hold that factual dispute was not "genuine").      The video,

from 2:18 to 2:22, captures McCue resisting detainment by kicking

his legs, thrashing his torso, and shouting an expletive at the

officers.   In contrast, from 2:22 until the officers lift him off

the ground at 7:08, McCue periodically growls and makes other

noises but does not kick or thrash his body again.           He also

complains that the officers are hurting his neck, but we cannot

ascertain from the video if the officers adjusted their positions

in response.   Viewed in the light most favorable to the plaintiff,

McCue's noises and slight movements after the 2:22 mark -- and

even his squeezing of Blanchard's hand -- "may not constitute

resistance at all, but rather a futile attempt to breathe while

suffering from physiological distress."        Abdullahi v. City of

Madison, 423 F.3d 763, 771 (7th Cir. 2005).        In short, McCue's

movements after 2:22 of the Car 22 video are not dispositive of

whether he continued resisting.   And from this perspective, there

could be close to five minutes -- not 66 seconds -- during which

the officers continued to exert force on a nonresisting McCue.

Because the defendants have not, in fact, accepted the plaintiff's

best version of the facts, we hold that there remains a genuine

dispute of fact that precludes appellate jurisdiction over the

denial of summary judgment.


                               - 18 -
           Finally,      this   factual    dispute   is    material     to   the

question on the merits. Depending on the amount of time for which

the officers exerted force on McCue after he had ceased resisting,

a jury could find that the officers' actions were unconstitutional

under law that was clearly established in September 2012, the month

of McCue's fatal encounter with the officers. The defendants argue

that they should win because there was no clearly established law

on this point.     They are wrong.

           We "adhere[] to a two-step approach to determine whether

a defendant is entitled to qualified immunity."             Stamps v. Town of

Framingham, 813 F.3d 27, 34 (1st Cir. 2016). First, we ask whether

the facts as alleged by the plaintiff make out a violation of a

constitutional right.       If so, we next ask whether that right was

"clearly established" at the time of the alleged violation.                  Id.

In determining whether the law was clearly established, we "ask

'whether   the   legal    contours    of   the   right     in    question    were

sufficiently clear that a reasonable officer would have understood

that what he was doing violated the right,' and then consider

'whether   in    the   particular    factual     context    of    the   case,   a

reasonable officer would have understood that his conduct violated

the right.'"     Id. at 39 (quoting Mlodzinski, 648 F.3d at 32–33).

Here, we focus on the "clearly established" prong of the qualified

immunity analysis.




                                    - 19 -
          This circuit has recognized that a "First Circuit case

presenting the same set of facts" is not necessary to hold that

defendants "had fair warning that given the circumstances, the

force   they   are   alleged   to     have   used    was   constitutionally

excessive."    Mlodzinski, 648 F.3d at 38; see also Hope v. Pelzer,

536 U.S. 730, 741 (2002) ("[O]fficials can still be on notice that

their conduct violates established law even in novel factual

circumstances.").    We have also looked to the case law of sister

circuits in determining whether a right was clearly established.

See, e.g., Maldonado v. Fontanes, 568 F.3d 263, 271 (1st Cir. 2009)

("We reject the [defendant's] argument that this law was not

clearly established because this court had not earlier addressed

the questions of effects and seizure.               Against the widespread

acceptance of these points in the federal circuit courts, the

[defendant's] argument fails."); see also Stamps, 813 F.3d at 41

(consulting "long-standing precedent from other circuits" to hold

that defendant's alleged conduct violated clearly established

Fourth Amendment law).

          Even without particular Supreme Court and First Circuit

cases directly on point, it was clearly established in September

2012 that exerting significant, continued force on a person's back

"while that [person] is in a face-down prone position after being

subdued and/or incapacitated constitutes excessive force."          Weigel

v. Broad, 544 F.3d 1143, 1155 (10th Cir. 2008) (quoting Champion


                                    - 20 -
v. Outlook Nashville, Inc., 380 F.3d 893, 903 (6th Cir. 2004)).

At least four circuits had announced this constitutional rule

before the events in question here.

                 For instance, the Tenth Circuit held in 2008 that an

officer was not entitled to qualified immunity at the summary

judgment stage where he had applied pressure to a detainee's back

for "about three minutes" after the detainee's hands and feet had

been restrained and another officer was "lying across his legs."

Id.    at    1152;      see    also    id.   at    1155     ("[T]he   law    was   clearly

established that applying pressure to [a person's] upper back,

once        he    was     handcuffed         and      his    legs     restrained,         was

constitutionally          unreasonable        due     to    the   significant      risk   of

positional asphyxiation associated with such actions.").

                 In 2005, the Seventh Circuit similarly found that it

would be improper to grant qualified immunity at summary judgment

where an officer, for 30 to 45 seconds, had "placed his right knee

and shin on the back of [a person's] shoulder area and applied his

weight       to    keep       [the    person]      from     squirming   or    flailing."

Abdullahi, 423 F.3d at 765.              Despite recognizing that the detainee

had "arch[ed] his back upwards as if he were trying to escape,"

id., the Seventh Circuit observed that this movement may not have




                                             - 21 -
constituted resistance but rather "a futile attempt to breathe"

with the officer's weight on his upper body, id. at 771.3

              In a third case, in 2003, the Ninth Circuit found that

two officers' pressing their weight against the torso and neck of

a mentally ill person -- "after he was 'knock[ed] . . . to the

ground where the officers cuffed his arms behind his back as [he]

lay on his stomach'" -- violated his Fourth Amendment right to be

free from excessive force.       Drummond ex rel. Drummond v. City of

Anaheim, 343 F.3d 1052, 1057 (9th Cir. 2003) (alterations in

original).4       Finally, in Champion, the Sixth Circuit observed in

2004       that   "[c]reating   asphyxiating   conditions   by   putting

substantial or significant pressure, such as body weight, on the




       3  The defendants rely on another Seventh Circuit case,
Estate of Phillips v. City of Milwaukee, 123 F.3d 586 (7th Cir.
1997), but it is not nearly as helpful to the defendants as they
claim. There, the Seventh Circuit determined that the defendant
officers acted reasonably when they left a person in a prone
position for a "few minutes" with his hands and legs restrained.
Id. at 593. The facts in Estate of Phillips are distinct from
those before us, as the deceased in that case was never hog-tied
and never had two officers pressing down on his upper body.

       4  See also Tucker v. Las Vegas Metro. Police Dep't, 470 F.
App'x 627, 629 (9th Cir. 2012) (unpublished opinion) (citing
Drummond to deny two officers' motion for pretrial qualified
immunity because "[a] jury could . . . reasonably conclude that
the officers used excessive force in tasing [the detainee] and
applying their body pressure to restrain him after he was
handcuffed and face down on a bed").       Although Tucker is an
unpublished opinion without precedential value, it serves as an
example of the application of Drummond to deny qualified immunity.


                                   - 22 -
back of an incapacitated and bound suspect constitutes objectively

unreasonable excessive force."   380 F.3d at 903.

           We acknowledge the magistrate judge's finding that the

defendants received limited training on the risk of asphyxia

connected to prone restraint.    We also note, however, that the

officers' repeated references to excited delirium, as captured in

the Car 22 and 15 videos, suggest their knowledge of that condition

and the associated risks.     Further, as the abundant case law

demonstrates, a jury could find that a reasonable officer would

know or should have known about the dangers of exerting significant

pressure on the back of a prone person, regardless of any lack of

formal training.   In sum, the disputed factual issue -- when McCue

ceased resisting and for how long after that moment the officers

continued to apply force on his back -- is material to the question

of whether qualified immunity is proper.

B.   State Law Claim

           For the same reasons, granting immunity under the MTCA

for the corresponding state law assault and battery claim is

improper at the summary judgment stage.    See Richards v. Town of

Eliot, 2001 ME 132, ¶ 31, 780 A.2d 281, 292 ("The analysis of the

state law claims of illegal arrest and excessive force is the same

as for the federal law claims.").




                              - 23 -
                                     IV.

            In light of the material disputed facts yet to be

resolved,    we   lack   appellate    jurisdiction   to   entertain   the

defendants' interlocutory appeal at this stage.

            The appeal is dismissed.




                                 - 24 -